Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
In this case, the “one sentence line” does not meet the requirement as set forth in the guidelines.
Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 1, what is “each of the arms having a tip and intermediate each of the arms in each pair of arms an access slot, wherein each of the arms and slots are suitably dimensioned such that a part of each of the arms may inserted into defined by the mesh”? what is “inserted into defined by the mesh”? Also, it seems as the ball shaper, as claimed must be, or tie with the mesh and the ball; thus, without the mesh and/or ball is the shaper any different?
	What, where is “a ball apex”, as a round sphere, ball, there seem to be infinite such “apexes”?
	With respect to claim 4, is the bore of the seat any different than the already claimed concavity of the device of claim 2?
	With respect to claim 6, the arms are in angles, bowed or stepped, in relation to what?
Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Winningham US 7,445,571 (“Winningham”) or, in the alternative, under 35 U.S.C. 103 as obvious over Winningham in view of Kreger et al US 9,283,466 (“Kreger”).
	As per claim 1, Winningham discloses a ball shaper insertable within a lacrosse head having a frame with at least two siderails, an opening and a mesh extending at least between the siderails (shaper 20  inserted within head 21)(Figs. 1-6; 2:19-3:17), comprising: a ball seat having extending therefrom a first set of arms (protrusions 46 and 48)(Fig. 3; 2:58+), and transverse thereto, a second set of arms (50 and 52)(Fig. 3) ,each of the arms having a tip and intermediate each of the arms in each pair of arms an access slot (construed as either any one of apertures 44 between first set 46-48 and second set 50-52; and/or slots formed between the protrusions 46-48/50-52 and corresponding side wall/s 26 and 28)(Figs. 3 and 4; 2:39+) wherein each of the arms and slots are suitably dimensioned such that a part of each of the arms may inserted into defined by the mesh (note Figs. 1, 5 and 6; and 3:8+ as the shaper 20  position within the head, as the protrusions/arms engages mesh/net 22).
	With respect the manner of using the shaper, as to wherein the ball shaper, when installed within a lacrosse head such that a part of the arms are in engagement with mesh, engages a regulation sized lacrosse ball to position and retain the ball such that the ball imparts pressure against the mesh, in the region beneath the ball seat, and concurrently, the ball seat positions an apex of the ball to be coincident with, or slightly above a virtual plane defined as extending across the opening of the frame head and intersecting or being tangential to bottommost edges of the frame head in a region most proximate to the apex of the ball when the frame is held in a horizontal manner, it is noted that it is important to recognize that While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. “[A]pparatus claims cover what a device is, not what a device does. ”Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
	Thus, Winningham’s structure is fully capable of performing the same function 
as claimed, since his device is equipped with the same features as the claim subject matter.
	However, in the hope of expedite prosecution it is noted that the use of a lacrosse ball with a net shaper is well known in the art as taught by Kreger (the use of ball 78 with a ball shaper)(Figs. 3-5; 4:14-24).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Winningham wherein the ball shaper, when installed within a lacrosse head such that a part of the arms are in engagement with mesh, engages a regulation sized lacrosse ball to position and retain the ball such that the ball imparts pressure against the mesh, in the region beneath the ball seat, and concurrently, the ball seat positions an apex of the ball to be coincident with, or slightly above a virtual plane defined as extending across the opening of the frame head and intersecting or being tangential to bottommost edges of the frame head in a region most proximate to the apex of the ball when the frame is held in a horizontal manner as taught and suggested by Kreger for the reason that a skilled artisan would have been motivated by Kreger’s suggestions to use a lacrosse ball with a net’s shaper to form and maintain a desired shape of the head (2:23-26). 
	As per claim 2, with respect to wherein the ball seat comprises an internal concavity, note Winningham’s 3-6 as to such concavity of shaper 20; within the modified Winningham- Kreger such concavity which is radiused to accommodate the outer surface of a regulation lacrosse ball (as the use of a lacrosse ball would have been utilized with the shaper as taught and suggested by Kreger, e.g. Figs. 3-5 use of lacrosse ball 78).
	As per claim 3, with respect to wherein the internal concavity comprises an uppermost peak, note Winningham’s Figs. 3-6 as to such uppermost peak of shaper 20; within the modified Winningham- Kreger which contacts an apex of the ball (of lacrosse ball as taught by Kreger’s Figs. 3-5).
	As per claim 4, Winningham discloses wherein the ball seat comprises a bore (seat’s 20 bore)(Figs. 3-6) .
	As per claim 5, Winningham discloses wherein the bore is circular (Figs. 5 and 6).
	As per claim 6, with respect to wherein one or more of the arms are angled, bowed, or stepped, to the best of his understanding the examiner construed protrusions 46-48 and 50-52 at such angled, bowed, or stepped relevant to wall 30 in Figs. 3 and 4.  
	As per claim 7, with respect to A method of distending a mesh of a lacrosse head to form a pocket within the mesh, comprising the steps of: inserting a ball shaper according to claim l within the lacrosse head, such that one or more of the arms of the ball shaper are engaged with corresponding holes of the mesh, note Winningham’s Figs. 1 and 2 in conjunction to Figs. 5 and 6 as well as 3:8+ as the shaper 20 position within head 21 and the arms (protrusions 46-48 and 50-52 are engaging net/mesh 22); 	with respect to inserting an retaining a regulation sized lacrosse ball between the ball shaper and the mesh to distend the mesh to form a pocket within the mesh (note Winningham’s Figs. 3-5 regarding the use of a lacrosse ball 78 (4:14-24) to while shaping pocket/mesh 40 of head 10).
	As per claim 8, with respect to wherein the pocket is formed within the mesh of the lacrosse head is a legal pocket, note Winningham’s Figs. 1 and 2 in conjunction to at least 1:12-62 as well as 3:8-27 as the shaper is to be utilized within a conventional lacrosse head and thus forming a legal pocket thereof; also, note Kreger’s Figs. 1 and 2 in conjunction to 1:18-2:26 as well as 2:53-3:9 as the shaper is to be utilized within a conventional lacrosse head, thus forming a legal pocket.
	Note: with respect to at least claims 2, 3 and 7, the examiner acknowledged that Winningham is not specific regarding such limitations; however, since the above rejection is also in the alternative obvious under 35 USC 103, the examiner attempts to simplify the above rejection and not create an unnecessary lengthy Office action by adding another obviousness section.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                   11/28/2022    

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711